
	

114 HR 2379 IH: To prohibit the transportation of certain volatile crude oil by rail.
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2379
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mrs. Lowey (for herself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To prohibit the transportation of certain volatile crude oil by rail.
	
	
		1.Transportation of crude oil by rail
 (a)AmendmentSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following new section:
				
					20168.Transportation of crude oil.
 (a)Initial ruleEffective on the date of enactment of this section, no crude oil with a Reid vapor pressure level greater than 8.5 psi may be transported by rail in interstate commerce.
 (b)Maximum volatility standardThe Secretary of Transportation, in consultation with the Secretary of Energy, shall establish an appropriate national standard for the maximum volatility of crude oil to be permitted to be shipped by rail.
 (c)Subsequent ruleAfter a standard is established under subsection (b), no crude oil with a volatility level greater than that standard may be transported by rail in interstate commerce, and the rule under subsection (a) shall expire..
 (b)Conforming amendmentThe table of sections of such subchapter is amended by adding after the item relating to section 20167 the following:
				
					
						20168. Transportation of crude oil..
			
